Citation Nr: 0430625	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-12 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected disability pension benefits in an amount 
calculated as $23,774.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Army from 
September 1960 to January 1967, including service in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2001 and September 2003 decisions by 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  In his claim for pension, filed in November 1993, the 
veteran indicated that he was married, that he and his spouse 
lived together at the same address, that he contributed 100% 
of his wife's support, and that his wife had no income or net 
worth.

2.  A permanent and total disability rating for non-service-
connected disability pension purposes was established in a 
June 1994 RO rating decision.  Pension payments for a single 
veteran commenced effective in January 1994, and the RO 
declined to award a higher rate for a veteran with dependent 
spouse, due to a lack of sufficient identifying information 
as to his wife.  The veteran submitted the requested 
information, and stated, in a hand-written September 1994 
letter, that his spouse had no income and did not work.

3.  In a January 1995 letter, the RO increased the veteran's 
monthly payment, to include his wife as his dependent spouse.  
The veteran was advised that he must immediately advise VA if 
there was any change in the number or status of his 
dependents, and in the income of him or any dependents.

4.  Income records dated from October 1997 to October 1998 
show the veteran's spouse earned an income of $10,563.88.

5.  The veteran was paid benefits to which he was not 
entitled because of his willful failure to report the income 
of his wife, whom he claimed as a dependent for VA benefit 
purposes, despite his knowledge that he was required to do 
so.  This resulted in an overpayment of non-service-connected 
pension benefits in the calculated amount of $23,774.00.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of non-service-
connected pension benefits, in the calculated amount of 
$23,774.00, is precluded by the veteran's bad faith.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)) became law.  
Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2004).  The VCAA and 
implementing regulations do not apply in waiver cases.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran applied for pension benefits in November 1993 and 
reported his marital status as married and living at the same 
address as his spouse, and further reported that his spouse 
had no income.  He reported that he received monthly 
disability retirement payments from the Puerto Rico Police 
Department.

The RO granted entitlement to a permanent and total 
disability rating for pension purposes in a June 1994 rating 
decision, and continued this rating in an October 1994 rating 
decision.  In a January 1995 letter, the veteran was advised 
he was being awarded a higher rate of pension based upon his 
proof of marriage, and his statements that he lived with his 
wife and she had no income.  The veteran was informed in that 
same letter that he was required by law to inform the RO 
immediately if there were any change in the number or status 
of his dependents.

Subsequently, on a July 1996 Improved Pension Eligibility 
Verification Report (EVR), the veteran indicated that he was 
married and living with his spouse.  When asked to list the 
income of his spouse, the veteran wrote, "N/A."

On a January 1997 EVR, the veteran again indicated that he 
was married and living with his spouse.  When asked to list 
the income of his spouse, the veteran entered, "none."

In a February 1997 letter, the RO again informed the veteran 
that it had based his pension award on the information he 
provided that indicated his spouse had no income.  The RO 
reminded the veteran that he had to report immediately if 
there were any change in the number or status of his 
dependents.  He was informed that his rate of VA pension 
depended on total "family" income, which included the 
veteran's income and that of any dependents.  The veteran was 
told he must report any changes in the income information the 
RO currently had.

Wage information reported to the RO indicated that the 
veteran's spouse had an income of $10,563.88 from employment 
between October 1997 and October 1998.

On a December 1997 EVR, the veteran indicated that he was 
married and living with his spouse.  When asked to list his 
spouse's income, the veteran wrote "0."

In January 1998, the veteran received a letter from the RO 
that was nearly identical to the letter he had received in 
February 1997.  It stated that the RO had included pension 
benefits for the veteran's spouse, and that he was to 
immediately tell the RO if there were any change in the 
number or status of his dependents, or their income.

In a January 1999 EVR, the veteran again reported that he was 
married and living with his spouse.  When asked to list his 
spouse's income, the veteran wrote, "none."

In January 2000, the veteran received a letter that 
reiterated the information contained in the February 1997 and 
January 1998 letters.  They informed him that VA paid him 
pension as a veteran with a dependent spouse.  It also stated 
that his "family" income included that of his dependents.

In a January 2000 EVR, the veteran indicated that he was 
married and living with his spouse.  When asked to list his 
spouse's income, the veteran replied, "0."

In a June 2000 letter, the RO informed the veteran that it 
proposed to stop his payments effective February 1997, 
because the RO had received evidence that the veteran had a 
higher family income than he had reported.  This evidence 
showed that the veteran's wife earned $10,563 from October 
1997 to October 1998.  The RO informed the veteran that it 
would not adjust his payments for 60 days, and that the 
veteran could submit evidence showing the RO should not make 
the adjustment.

In an August 2000 letter, the RO informed the veteran that it 
terminated his pension award effective from February 1997, 
because newly received information showed that his wife's 
income, when combined with his own reported income, exceeded 
the maximum annual pension rate of $11,115.00 for a veteran 
with one dependent.  The retroactive action resulted in an 
overpayment of benefits received by the veteran, which he was 
informed must be repaid.

In an August 2000 written statement, the veteran indicated 
that on his original application, he had incorrectly marked 
the box for "Married - Living with Spouse," when he should 
have marked the box for "Married - Not Living with Spouse."  
He stated that he had not lived with his spouse for the 
previous ten years, and that they did not file joint income 
tax returns.  He provided a different address, where he said 
he resided apart from his spouse.  He asked that the RO 
reconsider his case with fairness, and said he believed it to 
have been an honest mistake on his part on the application.  
He said he had "hastily incorrectly read the application."

On an August 2000 EVR, the veteran reported that he was 
married and not living with his spouse.  He stated that he 
had contributed $2,400 to the support of his spouse in the 
previous year, and that they had separated in February 1990.  
When asked to list his spouse's income, the veteran replied, 
"unknown."

In a September 2000 letter, the RO informed the veteran that 
he had properly established his spouse as a dependent from 
January 1994.  His current EVR showed that he was still 
married and contributing to his spouse's support.  Therefore, 
the RO still considered her his dependent.

An October 2000 report of contact shows that the veteran 
submitted photocopies of his wife's 1998 individual tax 
returns.  He indicated that he last resided with his wife in 
June of 1989, but continued to contribute to her support.  
The report noted that the address on the veteran's spouse's 
1998 and 1999 tax returns was the same as the address 
provided by the veteran.

In a November 2000 written statement, the veteran provided 
several addresses where he had resided recently.  He 
indicated that he and his wife had last lived together 
approximately twelve years prior.

A December 2000 report of field contact indicates that a 
representative of the RO visited the address that the veteran 
used that was common to his spouse's tax returns.  The 
veteran's wife stated that the veteran did not live with her.

The VA Debt Management Center calculated the veteran's 
overpayment in January 2001, based upon the retroactive 
terminatiin of his pension effective from February 1997.  The 
sum listed as the veteran's debt to VA was $23,774.00.

In January 2001, the veteran requested a waiver of his debt, 
on the basis that being required to repay any portion of the 
amount would cause him a financial hardship.

In an April 2001 Decision on Waiver of Indebtedness, the 
veteran was found to have knowingly failed to report his 
spouse's income.  The Committee noted the veteran's 
contention that he incorrectly checked a box indicating that 
he lived with his wife.  The Committee denied the veteran's 
waiver request.  The decision indicated that the veteran had 
repeatedly stated on his EVRs that he was married and living 
with his spouse.  He had also indicated on each of his EVRs 
that his wife had no income.  Once he was charged with the 
debt, the veteran had responded by stating that he had not 
resided with his spouse for ten years.  Confirmation of this 
was obtained from the veteran's wife.  She stated that she 
did not know of the whereabouts of the veteran, but the 
veteran then submitted copies of his wife's 1998 and 1997 tax 
returns.  The Committee determined that the veteran's actions 
indicated bad faith and that, where bad faith is found, 
waiver is precluded.  The veteran was informed of the 
decision in a letter dated that same month.

In an April 2001 notice of disagreement, the veteran 
indicated that he wished to appeal the unfavorable waiver 
decision.  He contended that he had done nothing that should 
have been considered bad faith.  Rather, he had erroneously 
marked, "Married - Living with Spouse" instead of, 
"Married - Not Living with Spouse."  He included his wife's 
1998 and 1999 tax returns as additional proof that no fraud 
was intended.

In July 2003, the veteran testified before a member 
representing the Committee.  The veteran stated that he was 
separated from his wife and did not know she was working 
until he found out when VA stopped his pension.  He then 
spoke to her about it, and she gave him copies of her tax 
returns.  The veteran stated that English is his second 
language, and that he is not as proficient in English as he 
is in Spanish.  He stated that he did not fully understand 
the EVRs he received and filled out.  He knew he was married 
and separated, but just marked the first box that stated, 
"Married."  The veteran had been separated from his wife 
for ten years.  His wife did not contribute to his financial 
support.  He stated that he paid her $100.00.  They did not 
hold themselves out to be married.  He indicated that he made 
the same mistake several times because of the language 
barrier.  The veteran indicated that he currently received 
$509 from Social Security and $300 from his police department 
retirement.

In September 2003, the Committee issued a decision, in which 
it indicated that the veteran made the same false statement 
certifying his marital status and the income of his wife 
numerous times.  He was also notified several times that 
pension was based on income and any changes in income or 
dependents must be reported to VA.  While the veteran blamed 
his honest mistake on a language barrier, the Committee 
pointed out that the veteran had lived in California since 
1986 and served in the U.S. Army for almost ten years.  The 
official language of the U.S. Army, even in a Spanish 
speaking land, is English.  He did not ask for an interpreter 
at the personal hearing.  The Committee did not understand 
how the veteran could make the same honest mistake over and 
over.  The evidence indicated he had at least an average 
understanding of English. The evidence indicated that the 
veteran's statement at a particular time was that which was 
most favorable to him at that time.  The veteran's actions 
constituted bad faith, and where bad faith is found, waiver 
is precluded.

A party who is receiving pension must notify VA of any 
material change or expected change in family income that 
would affect entitlement to receive, or the rate, of the 
benefit being paid.  The notice must be made when the 
recipient acquires knowledge that he will begin to receive, 
or has received, additional income.  38 C.F.R. § 3.660(a)(1) 
(2004).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2004).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. 
§ 1.965).

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b) (2004); see Richards v. Brown, 9 Vet. 
App. 255 (1998).

Turning to the facts of this case, the Board points out that 
the veteran specifically reported, in his December 1993 
original claim for pension, that he was married.  When asked 
whether he and his wife lived together, he checked a box that 
said, "Yes."  When asked for the present address of his 
spouse, he wrote, "Same as vet."  The veteran later claimed 
in August 2000 that he had not lived with his wife in ten 
years, which included December 1993, when he initially 
completed this form.  Moreover, he has recently acknowledged 
that his address changed numerous times, without his 
reporting that to VA.  The Board is simply not convinced that 
responses to these questions could be interpreted in any way 
as honest mistakes.

Furthermore, the Board is not convinced that the veteran 
honestly made the same mistake on five consecutive EVRs, from 
July 1996 to January 2000.  In addition, the veteran was 
notified in three separate letters dated in February 1997, 
January 1998, and January 2000 that his spouse was being 
treated as his dependent and that he was required to report 
the income of all dependents.  In sum, for the Board to 
determine that the veteran did not act in bad faith, we would 
have to find that he made the same mistake no fewer than six 
times and never read or understood the letters the RO sent to 
him.  While the veteran testified that English was not his 
first language, the Board notes that he served in the U.S. 
Army for at least seven years, worked as a police officer in 
Puerto Rico until he retired from that position, appears to 
have resided in California since 1986, and conducted his July 
2003 hearing in English, not requesting an interpreter.  The 
Board, therefore, is not convinced that any unfamiliarity 
with the English language caused him to erroneously report 
the same information numerous times.  Finally, the Board 
points out that all of the veteran's errors resulted in a 
situation that was financially to his advantage.

Upon careful review of this matter, the Board finds that the 
veteran knew he incorrectly reported that he was living with 
his spouse and that his spouse had no income.  He also knew, 
or should have known, the consequences of failing to report 
it.  His failure to report his marital status and the income 
of his spouse was the direct cause of the overpayment of VA 
benefits, and represented willful intention on his part to 
seek an unfair advantage and to receive Government benefits 
to which he was not entitled.


Therefore, waiver of the debt of $23,774.00 is precluded by 
law, regardless of the veteran's current financial status or 
any of the other elements of the standard of equity and good 
conscience.  See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965 (2004) (directing that 
considerations of equity and good conscience are inapposite 
where fraud, misrepresentation, or bad faith is found).

The Board hastens to note that the denial of waiver in this 
decision does not constitute a permanent bar to the veteran's 
future receipt of VA pension benefits.  As an honorably 
discharged Vietnam veteran with a permanent and total non-
service-connected disability rating, he should not hesitate 
to reapply for pension if his financial circumstances so 
warrant.


ORDER

Entitlement to wavier of recovery of an overpayment of non-
service-connected pension benefits in the amount of 
$23,774.00 is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



